Filed with the U.S. Securities and Exchange Commission on December 18, 2015 1933 Act Registration File No. 333-201530 1940 Act File No. 811-23024 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 3 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 6 [ X ] (Check appropriate box or boxes.) PACER FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 16 Industrial Blvd, Suite 201 Paoli, Pennsylvania 19301 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(610) 644-8100 Joe M. Thomson, Chairman and President Pacer Funds Trust 16 Industrial Blvd, Suite 201 Paoli, Pennsylvania 19301 (Name and Address of Agent for Service) With Copies to: Sean Graber Morgan Lewis & Bockius LLP 1701 Market St. Philadelphia, PA 19103-2921 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, duly authorized, in the City of Paoli and the State of Pennsylvania on December 18, 2015. Pacer Funds Trust By:/s/Sean E. O’Hara Sean E. O’Hara Treasurer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities indicated as of December 18, 2015. Signature Title /s/ Deborah G. Wolk* Deborah G. Wolk Lead Independent Trustee /s/ John E. Coyne, III* John E. Coyne, III Trustee /s/ Jonathan H. Newman, Sr.* Jonathan H. Newman, Sr. Trustee /s/ Joe M. Thomson* Joe M. Thomson Trustee and President /s/Sean E. O’Hara Sean E. O’Hara Treasurer *By: /s/Sean E. O’Hara Sean E. O’Hara Attorney-in-Fact pursuant to Powers of Attorney EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
